Order, Supreme Court, New York County, entered July 18, 1978, denying plaintiff’s motion for consolidation, reversed, on the law and on the facts, without costs, and motion for consolidation granted. This is a motion pursuant to CPLR 602 (subd [a]) to consolidate two libel actions. The first action was commenced in 1974 in *855Nassau County, and the second in 1976 in New. York County. Although the actions are based on letters written by the defendant at different times, it is apparent that both letters presented an adverse evaluation of how the plaintiff did business as a medical and surgical specialist plan and her treatment of the defendant, a dentist, in that capacity. CPLR 602 (subd [a]) provides in pertinent part that the court may consolidate actions where they involve "a common question of law or fact.” These two actions clearly present common questions of law and fact. Moreover, the separate trial of both would require a very substantial duplication of evidence. Nor is there any support in the record for the claim that a consolidation would in some way prejudice the defendant. Under all the circumstances, it was an improvident exercise of discretion for Special Term to deny the motion to consolidate. Concur—Kupferman, J. P., Sandler, Sullivan, Markewich and Lupiano, JJ.